Citation Nr: 0433666	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-09 876	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the hands and feet to include Raynaud's 
Syndrome.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to June 
1951.  

In July 2002 the Board of Veterans Appeals (Board) granted 
service connection for duodenal ulcer.

This matter comes before the Board on appeal from a July 2002 
RO decision which established a 10 percent initial rating for 
the duodenal ulcer effective May 15, 1997.  The RO also 
determined that service connection for residuals of cold 
injuries to both hands and both feet, to include Raynaud's 
Syndrome was not warranted.  

The veteran submitted a notice of disagreement with the 
effective date of service connection for the duodenal ulcer, 
and that issue was included in the statement of the case 
issued in February 2003.  However, he did not submit a 
substantive appeal, and neither he, nor his representative 
have advanced further argument with regard to the effective 
date of service connection.  In his substantive appeal 
received in April 2003, he indicated that he only wanted to 
appeal the claim for service connection of frozen hands and 
feet (although he and his representative subsequently 
submitted argument with regard to the evaluation of the 
duodenal ulcer).  The effective date issue has not been 
certified as being on appeal, and the Board concludes that 
this issue is not before it.

Service connection for "frozen hands" was initially denied 
in a January 1995 RO decision.  The veteran was notified in 
correspondence dated in February 1995 but did not appeal the 
issue.  In an October 2000 RO decision, it was determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for residuals of 
frozen hands.  The veteran was notified in November 2000 and 
withdrew his appeal in writing in correspondence received 
later that month.  The RO, accordingly, closed his appeal.  
At that time, there was no medical evidence which reflected a 
disability due to cold injury residuals of the hands.  In a 
February 2002 medical statement, it was noted that the 
veteran was suffering from Raynaud's syndrome.  A claim based 
on a new diagnosis constitutes a new claim.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, the Board 
will decide the veteran's claim on a de novo basis, without 
considering whether new and material evidence has been 
submitted.  Cf. 38 U.S.C.A. § 5108 (West 2002); Ashford v. 
Brown, 10 Vet App 120 (1997) (holding that a new theory of 
entitlement does not constitute a new claim).  

A videoconference hearing was held in June 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, the veteran has offered competent testimony 
that he experienced a cold injury during service.  A February 
2002 medical statement reflects that the veteran was examined 
and found to be suffering from Raynaud's Syndrome.  The 
doctor's impression was that this was secondary to previous 
frostbite injury "as described in his previous letter to 
you."  This was an apparent reference to the veteran's 
report of frostbite during service.  A VA examination is 
needed because it is unclear whether the February 2002 
opinion was the product of a review of the entire record.

During the June 2004 videoconference hearing, the veteran 
reported active symptoms of duodenal ulcer disease, which 
occurred three to four times per year with persistent 
complaints of pain, burning and restricted diet.  The most 
recent VA examination conducted in connection with his 
service-connected disability is dated in September 1999.  The 
diagnostic impression at that time was chronic peptic ulcer 
disease with mild tenderness in the right upper quadrant.  It 
was noted that the veteran declined an upper GI series or 
gastroscopy in order to confirm the diagnosis or determine 
additional objective findings.  

The veteran has made statements and offered testimony that 
can be construed as reporting an increase in his symptoms.  
In the opinion of the Board, given the length of time since 
the last VA examination and the veteran's complaints of 
increased severity of his duodenal ulcer, a current, 
comprehensive examination is needed to adequately evaluate 
the veteran's claim for an increased rating.  Moreover, the 
veteran should be given an additional opportunity to report 
for comprehensive diagnostic testing, including gastroscopy 
or a GI series if deemed necessary to objectively determine 
the current nature, extent and severity of his duodenal ulcer 
disease.  

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has undertaken to tell claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b) (2004).  The 
courts have generally found that this duty is not met unless 
VA can point to a specific document in the claims folder.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this specific notice with regard to the 
duodenal ulcer claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With regard to the duodenal ulcer 
claim, the AMC or RO should provide the 
veteran with notice as required by 38 
U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b).

2.  The AMC or RO should schedule the 
veteran for a gastrointestinal 
examination to determine the extent of 
his service-connected duodenal ulcer.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
conduct a thorough review of the claims 
file and the examination report, or 
addendum to the report, should 
specifically state that such a review was 
accomplished.  The examiner is requested 
discuss the frequency and duration of 
symptom recurrences.  The examiner is 
requested to state whether the veteran 
has anemia and/or sustained weight loss 
that is productive of any impairment in 
health, and also to comment on the 
presence and degree, or absence of, pain, 
vomiting, hematemesis or melena.  

3.  The AMC or RO should afford the 
veteran a cold injury examination.    The 
examiner should conduct a thorough review 
of the claims file and the examination 
report, or addendum to the report, should 
specifically state that such a review was 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that any current disability 
is the residual of cold injury during 
active service.  The examiner should 
specify those residuals, and provide a 
rationale for any opinions.

4.  The RO should then re-adjudicate the 
veteran's claims.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case. The 
case should then be returned to this 
Board if otherwise in order.  

The veteran is advised that the examinations requested in 
this remand are necessary to evaluate his claims, and that 
his failure without good cause to report for these 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2004).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





